UNITED STATES DISTRIGBEGURG-HOROHESI-JGK Document 10 Filed 09/23/20 Page 1 afi! Number: 20-cv-7089

SOUTHERN DISTRICT OF NEW YORK Date Filed: 08-31-2020
ATTORNEY(S) NICHOLAS LOAKNAUTH ESQ PH: (212) 641-0745
1460 BROADWAY NEW YORK, NY 10036 | Court Date:

 

Mellaconic IP LLC

 

 

Plaintiff
vs
Curb Mobility, LLC
Defendant
STATE OF NEW YORK, COUNTY OF NASSAU, SS.: - AFFIDAVIT OF SERVICE
Raed Ibrahim , being sworn deposes and states that, the Deponent is not a party herein, is over the age of 18

years and resides in the State of New York.

That on 9/17/2020, at 1:47 PM at 28 Liberty Street, New York, NY 10005, Deponent served the within Summons in a Civil Action and
Complaint,with the index number and the filing date of the action were endorsed upon the face of the papers so served herein. On: Curb
Mobility, LLC clo CT Corp, Defendant therein named, ( hereinafter referred to as "subject’).

By delivering to and leaving with Gina Martinez said individual to be Agent For Service Of Process who specifically stated he/she was
authorized to accept service on behalf of the Corporation/Government Agency/Entity. A description of Gina Martinez is as follows:

Sex: Female Color of skin: Brown Color of hair: Brown Age: 21-35
Height: 5ft4in-5ft8in Weight: 131-160 Lbs. Other:

 

Sworn to before me on September 718, 2020 , ——~.
bee So
[ens fa

 

 

PAificia Rothfritz att eee Process Server, Please Sign
otary Public - State of New York ee ae Raed Ibrahim

No. 01R06055503; Qualified in Nassau County a Sela .

My Commission Expires February 26, 2023 [al Pee Lic# 1326602

Client’s File No.: Job #: 2020362
é

;

INTER COUNTY JUDICIAL SERVICES, LLC, 85 WILLIS AVENUE STE, F, MineoA, NY 11501 Li CENSE #1371771
